Citation Nr: 0531697	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active miliary service from October 20 to 
December 19, 1972.

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In November 2004, the veteran testified at a 
hearing at the RO before the undersigned.  In February 2005, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with some of the 
directives from the Board's February 2005 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board commits 
error as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

The Board notes that some partial development was completed.  
This includes requesting that the National Personnel Records 
Center (NPRC) provide any Mental Hygiene medical records 
regarding the veteran's treatment in service for an alleged 
suicide attempt (a November 27, 1972 clinical entry reflects 
that 13 sutures were removed from his left wrist).  

In an April 2005 response to the RO's request, the NPRC 
indicated that a search of records at the Moncrief Army 
Hospital from January to December 1972 revealed that "C/R 
were located but with different allegation" and that no 
outpatient records were located.  It was noted that a search 
could not be conducted for mental hygiene records because 
there were no listing for them, and that there were "no C/R 
records regarding suicide attempt".  The NPRC provided 
records of the veteran's hospitalization for treatment of 
pneumonia, from November 4 to 12, 1972, after which he was 
placed on convalescent leave until November 20, 1972.  
Unfortunately, the records provided by the NPRC do not 
address the reason for the veteran's left wrist sutures and 
it is unclear if another federal facility may have any mental 
health records regarding the veteran.  

However, other development requested by the Board in February 
2005 has yet to be completed.  See Stegall v. West, supra.  
This includes obtaining all records regarding the veteran's 
psychiatric treatment from the VA medical facility in 
Murfreesboro, Tennessee.  However, only VA outpatient 
records, dated from December 2003 to January 2005, were 
obtained.  Significantly, these records mention the veteran's 
psychiatric hospitalization from November to December 2003, 
but the hospital records were not obtained.  Nor does it 
appear that a request was made for the earlier dated records, 
for treatment prior to 1999 and proximate to his discharge 
from service.  If these records are unavailable, that must be 
documented in the claims file.

In an April 2005 signed statement, the veteran indicated he 
received medical treatment for over 30 years, and said he was 
treated at Mavry County Hospital as well as at the VA medical 
facility in Murfreesboro.  He also said he received 
Vocational Rehabilitation benefits in approximately 1974 or 
1975 when he was sent to school.  Unfortunately, he did not 
provide specific information regarding past medical treatment 
or employment from which VA could request additional evidence 
in his claim.    

The RO requested the veteran's Vocational Rehabilitation 
file.  According to a May 2005 electronic message, the RO was 
advised that the number provided did not match a veteran with 
the same name, there was no Vocational Rehabilitation file on 
this veteran, and a cross reference for the claim number did 
not prove helpful.  It is unclear if any vocational 
rehabilitation files pertinent to the veteran were retired to 
storage.

The Board remand also requested that the RO consider 
providing the veteran with a VA examination to determine the 
etiology of any diagnosed psychiatric disorder.  
Unfortunately, the RO evidently relied upon an October 2004 
outpatient VA psychological consultation record in continuing 
its denial of the veteran's claim.  However, that examiner 
did not address the etiology of the veteran's diagnosed 
psychiatric disorder.  In the interest of fairness and due 
process, the Board believes a VA medical professional should 
be asked to render an opinion as to the etiology of any 
diagnosed psychiatric disorder found to be present.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

The Board regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.	The RO should again contact the NPRC and obtain any 
additional service medical records for the veteran, 
to include any special requests necessary, to 
obtain all Mental Hygiene Consultation Service 
treatment records and psychiatric hospitalization 
records from approximately October to December 
1972, at the Fort Jackson, South Carolina, medical 
facility.  The NPRC should be requested to provide 
the records located in April 2005 pertaining to a 
"different allegation" (than a suicide attempt, 
apparently), if not already associated with the 
claims file.
 
2.	The RO should again request all medical records 
from the VA Medical Center in Murfreesboro, 
Tennessee, regarding the veteran's treatment for 
any mental disorder, for the period from 1972 to 
1999 and from January 2005 to the present, and any 
in-patient hospital records from 2003 to the 
present, to include any appropriate follow up to 
obtain any VA medical records retired to a storage 
facility.

3.	The RO should make another request for the 
veteran's Vocational Rehabilitation file or any 
records associated with his receipt of Vocational 
Rehabilitation benefits in approximately 1974 or 
1975.  Again, if for some reason the documents are 
not available, that should be certified for the 
claims file.

4.	Thereafter, the veteran should be scheduled for an 
appropriate VA examination in order to determine 
the etiology of psychiatric disorder found to be 
present.  All indicated tests and studies should be 
completed, all symptoms associated with the claimed 
disorder should be described and all clinical 
findings reported in detail.  The examiner should 
obtain a complete history of the claimed disorder 
from the veteran.  The examiner is requested to 
render an opinion as to whether the veteran has a 
diagnosed psychiatric disorder.  If a psychiatric 
disorder is diagnosed, the examiner is requested to 
render an opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50- probability) 
that any currently diagnosed psychiatric disorder 
was caused by military service, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).

5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for an 
acquired psychiatric disorder, to include a 
depressive disorder.  If the decision remains 
adverse, the appellant and his representative 
should be furnished with a supplemental statement 
of the case (SSOC) that includes consideration of 
all evidence received since the July 2005 SSOC.  
The appellant and his representative should be 
afforded a reasonable period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


